DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of remarks/amendments dated July 13, 2022.

Terminal Disclaimer
The terminal disclaimer filed on July 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,395,164 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
In regards to claims 1-9, the applicants state that “In the Office Action, the Examiner appears to suggest that the "cover structure" of the claims corresponds to "element 3" in Stefan. Office Action at pages 4-5. The elements identified by reference number "3" in Stefan are described as "contact surfaces" consisting of "a thin metal layer, preferably of copper." As acknowledged by the Examiner, the "contact surfaces 3" in Stefan do not "cover said fingerprint sensor device" as claimed. Office Action at page 5. Indeed, covering a fingerprint sensor device with "a thin metal layer" is likely to render the fingerprint sensor device incapable of sensing a fingerprint placed thereon.” The examiner respectfully traverses. In particular, the examiner submits that the cover structure being made of “a thin metal layer” would not render the fingerprint sensor incapable of sensing a fingerprint. The applicants “cover structure” as described in paragraph [0027] of the specification is similar to Stefan’s “cover structure”. Paragraph [0027] of the specification describes a cover structure “being a laminate structure comprising a plurality of conductive layers, the top metal layer in the laminate structure may advantageously be used to form an electrical contact to the bezel.” (emphasis added). Thus, the examiner submits that Stefan teaches a cover structure as claimed. 
While Stefan does not teach specifically teach a cover structure that covers the fingerprint sensor and a surface area larger than the fingerprint sensor, secondary reference Wickboldt teaches that it is well known in the art to have cover structures that cover the fingerprint sensor and are larger than the fingerprint sensor. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Stefan’s cover structure to cover the fingerprint sensor as taught by Wickboldt. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the examiner submits that Stefan in view of Wickboldt teaches all the limitations of claim 1.
In regards to claim 10, the applicants state that “it is not entirely clear which element of Stefan the Examiner alleges corresponds to the "smart card substrate" of claim 10.” The examiner submits that “element 3” in Figure 1 of Stefan teaches a “smart card substrate” as claimed. “Element 3” teaches an opening in which fingerprint sensor is arranged and comprises conductive traces on second side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE Application No. 102 21 214 A1 by Stefan et al. (hereinafter ‘Stefan’) filed in IDS dated January 29, 2021 in view of US PgPub. No. 2015/0030217 by Wickboldt et al. (hereinafter ‘Wickboldt’).
In regards to claim 1, Stefan teaches a fingerprint sensing module comprising: 
 a fingerprint sensor device having a sensing array arranged on a first side of the device, the sensing array comprising an array of fingerprint sensing elements, wherein said fingerprint sensor device comprises connection pads for connecting said fingerprint sensor device to external circuitry; (See Stefan Figure 2, elements 5 and 6, Stefan teaches a fingerprint sensor connected to external chip.) 
a fingerprint sensor device cover structure arranged 
wherein said fingerprint sensor device further comprises wire-bonds electrically connecting said connection pads of said fingerprint sensor device to said conductive traces of said cover structure. (See Stefan Figure 2, elements 8, Stefan teaches wire-bonds that connected fingerprint sensor to the surface.)
However, Stefan does not expressly teach that cover structure covers the fingerprint sensor device and has a surface area larger than said sensor device. 
Wickboldt teaches a fingerprint device with cover structure covers the fingerprint sensor device and has a surface area larger than said sensor device. (See Wickboldt Figure 13A, element 1112 and 1114).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the fingerprint sensor of Stefan to have surface structure of Wickboldt.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Stefan in this manner in order to provide protection to the fingerprint sensor.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Stefan with Wickboldt to obtain the invention as specified in claim 1. 

In regards to claim 2, Stefan and Wickboldt teach all the limitations of claim 1. Stefan also teaches wherein the fingerprint sensor device further comprises: a via connection arranged adjacent to said array of fingerprint sensing elements; conductive traces connecting said connection pads of said fingerprint sensor device to a first side of said via connections wherein the connection pads are arranged on the first side of the fingerprint sensor device; and wire-bonds arranged between a second side of said via connections, opposite of said first side of said via connections, and said conductive traces of said cover structure.. (See Stefan Figure 2 and 4, elements 7 and 8).

In regards to claim 3, Stefan and Wickboldt teach all the limitations of claim 1. Stefan also teaches wherein the fingerprint sensor device further comprises: via connections arranged adjacent to said array of fingerprint sensing elements, the via connections connecting the first side of the device to the second side of the device, and wire-bonds arranged between the via connections on the second side of the device and said conductive traces of said cover structure. (See Stefan Figure 2 and 4, elements 7 and 8).

In regards to claim 4, Stefan and Wickboldt teach all the limitations of claim 1. Stefan further comprising an electrically conductive bezel arranged adjacent to said sensing array to provide an electrical connection between a finger placed on said sensing surface and drive signal circuitry of said fingerprint sensing module. (See Stefan Figure 1)

In regards to claim 5, Stefan and Wickboldt teach all the limitations of claim 1. Wickboldt also teaches wherein said cover structure extends outside of said fingerprint sensor device such that said fingerprint sensing module has a T-shaped profile. (See Wickboldt Figure 13A)

In regards to claim 6, Stefan and Wickboldt teach all the limitations of claim 1. Stefan also teaches wherein said cover structure is flexible. (See Stefan Figure 1)

In regards to claim 7, Stefan and Wickboldt teach all the limitations of claim 1. Stefan also teaches said smart card comprising a recess into which said fingerprint sensing module is arranged; (See Stefan Figure 1, element 4)
wherein said cover structure of said fingerprint sensing module comprises connection pads for connecting said conductive traces to corresponding connection pads of a conductive inlay of said smart card. (See Stefan Figure 2, element 7 and 8)

In regards to claim 8, Stefan and Wickboldt teach all the limitations of claim 9. Stefan also teaches wherein said recess has a shape corresponding to a shape of said fingerprint sensing module. (See Stefan Figure 2).

In regards to claim 9, Stefan and Wickboldt teach all the limitations of claim 10. Stefan also teaches wherein said recess is T-shaped and configured to receive a correspondingly T-shaped fingerprint sensing module. (See Stefan Figure 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated DE Application No. 102 21 214 A1 by Stefan et al. (hereinafter ‘Stefan’) filed in IDS dated January 29, 2021.
In regards to claim 10, Stefan teaches a fingerprint sensing module comprising: a fingerprint sensor device having a sensing array arranged on a first side of the device, the sensing array comprising an array of fingerprint sensing elements, wherein said fingerprint sensor device comprises connection pads arranged on a second side of said fingerprint sensor device for connecting said fingerprint sensor device to external circuitry; and (See Stefan Figure 2, elements 5 and 6, Stefan teaches a fingerprint sensor connected to external chip.)
a smart card substrate (See Stefan Figure 1, element 3) comprising an opening in which the fingerprint sensor device is arranged, (See Stefan Figure 1, element 4) said smart card substrate having a first side facing in the same direction as the sensing array and a second side opposite the first side, (See Stefan Figure 1, element 4) wherein said smart card substrate comprises conductive traces arranged on the second side of the 28Attorney Docket: 14003-000109/US/CPA smart card substrate, for electrically connecting said fingerprint sensing module to external circuitry; (See Stefan Figure 2, elements 6, 7 and 8)
wherein said fingerprint sensor device further comprises wire-bonds electrically connecting said connection pads of said fingerprint sensing device to said conductive traces of said smart card substrate. (See Stefan Figure 2, elements 8, Stefan teaches wire-bonds that connected fingerprint sensor to the surface.)

In regards to claim 11, Stefan also teaches wherein the fingerprint sensor device further comprises: via connections arranged adjacent to said array of fingerprint sensing elements, the via connection connecting the first side of the device to the second side of the device. (See Stefan Figure 2 and 4, elements 7 and 8).

In regards to claim 12, Stefan teaches a smart card comprising a fingerprint sensing module according to claim 11. (See Stefan Figure 1, element 4).

Allowable Subject Matter
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 13, the applied art does not teach or suggest “ a carrier having a first side facing in the same direction as the sensing array, the carrier being arranged adjacent to said fingerprint sensor device; and conductive traces connecting said connection pads of said fingerprint sensor device to said first side of said carrier, and wire-bonds arranged between a second side of said carrier, opposite of said first side of said carrier, and said conductive traces of said smart card cover structure.”
Claims 14-16 are allowed for being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665